Order, dated November 4, 1959, denying defendant-appellant’s motion to vacate plaintiff’s notice of examination before trial, dated July 29, 1959, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Order, dated November 4, 1959, denying defendant-appellant’s motion to vacate plaintiff’s notice of examination before trial, dated August 26, 1959, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Order, dated November 4, 1959, granting plaintiff-respondent’s motion to vacate defendant-appellant’s demand for a bill of particulars, dated August 26, 1959, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Order, dated November 4, 1959, granting plaintiff-respondent’s motion to vacate defendant-appellant’s notice of examination, dated September 21, 1959, unanimously affirmed, with $20 costs and disbursements to respondent. Defendant-appellant may, of course, serve a new notice to examine plaintiff before trial at the conclusion of the examinations by plaintiff of defendants. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.